Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00667-CV

                               IN THE INTEREST OF A.E.S., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-PA-02849
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2018

AFFIRMED

           This is an accelerated appeal from the trial court’s order terminating Appellant’s parental

rights to her son, A.E.S. Appellant challenges the sufficiency of the evidence in support of the

trial court’s findings with regard to the statutory grounds for termination as well as its finding that

termination of her parental rights was in the child’s best interest. See TEX. FAM. CODE ANN.

§ 161.001(b)(2) (West Supp. 2017). We affirm the trial court’s Order of Termination.

                                             BACKGROUND

           A bench trial was conducted on August 4, 2017. The caseworker for the Texas Department

of Family and Protective Services (“the Department”) testified that the Department became

involved with A.E.S. due to allegations of physical abuse and neglectful supervision. Appellant’s

roommate at the Battered Women’s Shelter reported that Appellant had fallen asleep on top of then
                                                                                      04-17-00667-CV


seven-month-old A.E.S. Appellant had a prescription for Benzodiazepines, but a pill count

indicated that she was taking much more than prescribed. She was 39 pills past what she should

have been on that date. The roommate was unable to wake Appellant, and had to forcibly move

her off the baby. The Department was awarded temporary managing conservatorship of A.E.S.

The Department offered services to Appellant, with substance abuse and mental health being the

top priorities. Appellant was required to attend a substance abuse assessment, but she did not

attend.

          The caseworker testified the Department attempted to reunify A.E.S. with Appellant in

May 2015. At the end of a weekend visit, A.E.S. had a very high fever of which Appellant was

unaware. In addition, A.E.S. smelled of cigarette smoke, and the Department had informed

Appellant that she could not smoke near the child because he suffers from asthma. Appellant was

unprepared for another weekend visit with A.E.S.; Appellant picked him up without any diapers

or clothing. Appellant was required to complete random drug tests and on five occasions in 2015

the results indicated continued drug use. At the end of July 2015, the Department ceased

unsupervised weekend visits. In April of 2016, Appellant’s other child was removed from

Appellant’s care by the Department.         At that time, Appellant refused to comply with the

Department’s request for additional drug testing. According to the caseworker, Appellant had not

successfully completed either of her two family service plans. The caseworker opined that it was

not safe for A.E.S. to be in Appellant’s care. Appellant last saw A.E.S. in August 2015. Appellant

had not provided proof of housing or employment. Appellant had limited participation in therapy

but had not addressed the concerns of removal.

          The caseworker testified that the Department planned for A.E.S. to be adopted by his foster

family if parental rights were terminated. A.E.S. had been living with the same foster family for

the majority of the case; the family wanted to adopt him. The foster home appeared to be stable
                                                 -2-
                                                                                       04-17-00667-CV


and loving. The caseworker stated that A.E.S. did not have a bond with Appellant and did not

know who Appellant was.

       The court appointed special advocate (CASA) volunteer stated that she has observed A.E.S.

in the foster home and that he is a very happy four year-old. She had not observed A.E.S. interact

with Appellant, but nevertheless opined that it was in the best interest of A.E.S. that parental rights

be terminated.

       A.E.S.’s foster father testified that A.E.S. has been living with him for almost three years;

he would like to adopt A.E.S. The foster father stated that on one occasion A.E.S. returned from

a weekend visit with Appellant reeking of cigarette smoke and covered in animal hair. A.E.S. was

sick and not very clean.

       Appellant testified that she completed her two service plans and that she attempted to visit

A.E.S. by contacting the Department and the foster parents. Appellant has financially supported

A.E.S. during the case, paying $156 per month in child support. The child support is garnished

from her wages; Appellant is employed at Cardinal Senior Care. She stated she has lived in the

same apartment for the last two years, but the Department caseworker has never visited her home.

The caseworker never gave Appellant the contact information needed to visit a psychiatrist.

Appellant stated that A.E.S. had a fever when he arrived for the weekend visit, and that she

contacted the caseworker to let her know. She stated she has everything in her possession needed

to care for A.E.S., including diapers and clothing. Appellant stated it had been a year and a half

since she had last seen her child. She conceded she had some issues with drugs during the

pendency of the case. She tested positive for cocaine on approximately five occasions in 2015.

Appellant stated she is no longer using drugs.




                                                 -3-
                                                                                     04-17-00667-CV


                                      STANDARD OF REVIEW

       On appeal, Appellant challenges the sufficiency of the evidence in support of the trial

court’s findings under section 161.001(b)(1)(D), (E), (N), (O), and (P) of the Texas Family Code

(“the Code”). See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (N), (O), (P) (West Supp. 2017).

In addition to challenging each of the statutory grounds for termination, Appellant also challenges

the sufficiency of the evidence in support of the trial court’s finding that termination was in the

best interest of her child. See id. § 161.001(b)(2).

       To terminate a parent’s right to his or her child, a court must find by clear and convincing

evidence that the parent committed an act prohibited by section 161.001(b)(1) of the Code and

termination is in the best interest of the child. See id. § 161.001(b)(1) (West Supp. 2017). “Clear

and convincing evidence” refers to the measure or degree of proof that “will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established.” Id. § 101.007 (West 2014). Courts require this heightened standard of review

because termination of a parent’s rights to her child results in permanent and severe changes for

both the parent and child, thus, implicating due process concerns. In re A.B., 437 S.W.3d 498, 502

(Tex. 2014). When reviewing the legal and factual sufficiency of the evidence, we apply the well-

established standards of review. See TEX. FAM. CODE ANN. §§ 101.007, 161.206(a) (West 2014

& Supp. 2017); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (legal sufficiency); In re H.R.M.,

209 S.W.3d 105, 108 (Tex. 2006) (factual sufficiency).

                              STATUTORY TERMINATION GROUNDS

       Appellant challenges the sufficiency of the evidence in support of the trial court’s findings

with regard to each of the statutory grounds for termination. Specifically, Appellant argues the

evidence is insufficient to support the trial court’s findings that she: (1) knowingly placed or

knowingly allowed A.E.S. to remain in conditions or surroundings that endangered A.E.S.’s
                                                 -4-
                                                                                      04-17-00667-CV


physical or emotional well-being; (2) engaged in conduct or knowingly placed A.E.S. with persons

who engaged in conduct that endangered A.E.S.’s physical or emotional well-being; (3)

constructively abandoned A.E.S.; (4) failed to comply with the provisions of a court-ordered

family service plan; and (5) used a controlled substance in a manner that endangered the health or

safety of A.E.S and failed to complete a court-ordered substance abuse treatment program. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (N), (O), and (P).

       “Parents frequently fall short of strict compliance with a family-service plan’s

requirements.” In re S.M.R., 434 S.W.3d 576, 584 (Tex. 2014). “But whether a parent has done

enough under the family-service plan to defeat termination under subpart (O) is ordinarily a fact

question.” Id. Here, the caseworker stated that the primary focus of Appellant’s service plan was

substance abuse and mental health. Although Appellant’s family service plan required her to

remain drug-free, she admitted testing positive for cocaine on five occasions in 2015. She did not

complete a substance abuse assessment.         She did not visit with a psychiatrist.      She was

unsuccessfully discharged from individual therapy.

       Based on this record, we conclude the trial court could have formed a firm conviction and

belief that Appellant knowingly failed to comply with the provisions of a court order specifying

the actions necessary for her to obtain the return of A.E.S. Accordingly, we hold the evidence is

legally and factually sufficient to support the trial court’s finding under section 161.001(b)(1)(O).

Because we hold the evidence is sufficient to support the trial court’s finding under section

161.001(b)(1)(O), we need not address the trial court’s remaining findings under section

161.001(b)(1) since a single finding under section 161.001(b)(1) of the Code is sufficient to

support an order of termination when there is also a finding that termination is in the child’s best

interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re A.L.H., 515 S.W.3d 60, 88 (Tex.

App.—Houston [14th Dist.] 2017, pet. denied).
                                                -5-
                                                                                                        04-17-00667-CV


                                                  BEST INTEREST

         Appellant also challenges the sufficiency of the evidence that termination of her parental

rights was in the child’s best interest. There is a strong presumption that keeping a child with a

parent is in the child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). However, when

the court considers factors related to the best interest of the child, “the prompt and permanent

placement of the child in a safe environment is presumed to be in the child’s best interest.” TEX.

FAM. CODE ANN. § 263.307(a) (West Supp. 2017). In determining whether a child’s parent is

willing and able to provide the child with a safe environment, we consider the factors set forth in

section 263.307(b) of the Code. See id. § 263.307(b) (West Supp. 2017).

         We also apply the non-exhaustive Holley factors to our analysis. 1 See Holley v. Adams,

544 S.W.2d 367, 371-72 (Tex. 1976). A best-interest finding does not require evidence concerning

every Holley factor. The Texas Supreme Court has recognized “that [the Holley] considerations

are [not] exhaustive [and] that [not] all such considerations must be proved as a condition

precedent to parental termination.” In re C.H., 89 S.W.3d 17, 27 (Tex. 2002) (emphasis in

original). “The absence of evidence about some of [the Holley] considerations would not preclude

a factfinder from reasonably forming a strong conviction or belief that termination is in the child’s

best interest, particularly if the evidence were undisputed that the parental relationship endangered

the safety of the child.” Id. The ultimate question before us is whether the evidence, as a whole,

is sufficient for the trial court to have formed a strong conviction or belief that termination of

Appellant’s parental rights was in the best interest of the child. See id.


1
  These factors include: (1) the child’s desires; (2) the child’s present and future emotional and physical needs; (3) any
present or future emotional and physical danger to the child; (4) the parental abilities of the individuals seeking
custody; (5) the programs available to assist the individuals seeking custody to promote the child’s best interest; (6)
the plans for the child by the individuals or agency seeking custody; (7) the stability of the home or proposed
placement; (8) the parent’s acts or omissions which may indicate that the existing parent-child relationship is improper;
and (9) any excuse for the parent’s acts or omissions. See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976); In
re E.C.R., 402 S.W.3d 239, 249 n.9 (Tex. 2013).

                                                          -6-
                                                                                        04-17-00667-CV


        Finally, evidence that proves one or more statutory ground for termination may constitute

evidence illustrating that termination is in the child’s best interest. Id. at 28 (holding same evidence

may be probative of both section 161.001(b)(1) grounds and best interest, but such evidence does

not relieve the State of its burden to prove best interest). A best interest analysis may consider

circumstantial evidence, subjective factors, and the totality of the evidence as well as the direct

evidence. See In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied). A

trier of fact may measure a parent’s future conduct by her past conduct and determine whether

termination of parental rights is in the child’s best interest. Id.

        This case began when Appellant was found sleeping on top of A.E.S. when he was seven

months old. Appellant had been prescribed Benzodiazepines, but had taken much more than the

prescribed dosage. Appellant admitted she tested positive for cocaine five times during the

pendency of the case. See In re L.G.R., 498 S.W.3d 195, 204 (Tex. App.—Houston [14th Dist.]

2016, pet. denied) (noting parent’s drug use supports a finding that termination is in the best

interest of the child).

        When A.E.S. was removed from Appellant’s care, the Department implemented a family

service plan to help Appellant improve her parenting; the trial court ordered Appellant to comply

with the requirements of the plan and the return of A.E.S. was conditioned upon completion of the

plan. Requirements of the plan included attending individual counseling and a substance abuse

assessment, as well as completing a psychological evaluation and following any recommendations

made on the evaluation. Although Appellant believed she had done all that was required of her

under her service plan, the Department caseworker testified Appellant had not completed her

service plan. See In re S.B., 207 S.W.3d at 887-88 (noting failure to comply with family service

plan supports finding that termination is in child’s best interest); see also In re A.H., No. 04–15–

00416–CV, 2015 WL 7565569, at *9 (Tex. App.—San Antonio Nov. 25, 2015, no pet.) (mem.
                                                  -7-
                                                                                      04-17-00667-CV


op.) (holding failure to complete family service plan is indicative of failure to prioritize child).

Notably, Appellant failed to maintain her sobriety and to complete a substance abuse assessment.

She also failed to follow up with a psychiatric appointment after the psychological evaluation.

       Appellant admitted it had been one and a half years since she had last seen her son.

Evidence indicated A.E.S. had no bond with Appellant and that A.E.S. did not know Appellant

was his mother. See In re J.A.W., No. 06–09–00068–CV, 2010 WL 1236432, at *5 (Tex. App.–

Texarkana Apr. 1, 2010, pet. denied) (mem. op.) (relying on parent’s failure to visit children for

six months before trial as evidence to support best interest finding).

       Appellant testified she had a stable home and employment, but did not provide proof of

either to the Department. We must defer to the factfinder’s evaluation of Appellant’s credibility

and its resolution of any evidentiary conflicts because they are supported by the record. See Harris

v. Tex. Dep’t of Family & Protective Servs., 228 S.W.3d 819, 822-23 (Tex. App.—Austin 2007,

no pet.). A.E.S. had been living with the same foster family for the majority of his young life and

the family wished to adopt him. The CASA volunteer testified A.E.S. appeared to be very happy

in the home. See In re Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort Worth 2009, pet. denied)

(noting “[s]tability and permanence are paramount in the upbringing of a child”).

       Viewing the evidence related to the Holley factors in the light most favorable to the trial

court’s finding, we conclude the evidence is legally sufficient to support a firm belief or conviction

that termination of Appellant’s parental rights was in A.E.S.’s best interest. See Holley, 544
S.W.2d at 372. Having given due consideration to the disputed evidence in the case, we reach the

same conclusion regarding the factual sufficiency of the evidence. Any evidence favoring a

decision contrary to the trial court’s decision “is not so significant that no reasonable juror could

have formed a firm belief or conviction” that termination of Appellant’s parental rights is in the

best interest of the child. See In J.P.B., 180 S.W.3d at 573; In re H.R.M., 209 S.W.3d at 108.
                                                 -8-
                                                                            04-17-00667-CV


                                  CONCLUSION

We overrule Appellant’s issues on appeal and affirm the trial court’s Order of Termination.

                                         Rebeca C. Martinez, Justice




                                       -9-